Title: John H. Peyton to Thomas Jefferson, 23 October 1819
From: Peyton, John Howe
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							Octr 23d 1819
						
					
					Before my return from Charlottes-ville the chancellor had set out upon his circuit which deprives me of the power of complying with your request, when last at Monticello.—I shall meet him next week at Lewis-burg when I will have a more distinct & detailed conversation with him after which I shall probably be able to apprize you more accurately of his views, than I was enabled to do from the hasty conversation held with him previous to the period when I last saw you.
					as soon as I receive any farther  information upon this subject worthy of communicating you shall hear from me—with sincere wishes for the speedy restoration of your health
					
						I am Dr Sir with great respect Yr obt. Sert
						
							John H. Peyton
						
					
				